Citation Nr: 0842834	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-02 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 1961 
and from October 1961 to July 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In addition to the claims listed on the first page of this 
decision, the veteran had perfected an appealed as to the 
assignment of a non compensable evaluation for a service 
connected compression fracture of T11; however, the veteran 
withdrew the appeal as to that matter in a written statement 
received in July 2006.  Accordingly, the Board is without 
further jurisdiction as to that matter.  

In July 2006, the veteran presented testimony during a 
hearing before RO personnel.  In July 2008, the veteran 
presented testimony before the undersigned Veterans Law Judge 
sitting at the RO in Waco, Texas.  Transcripts of those 
hearings are of record.  The appellant submitted additional 
evidence to the Board, waiving agency of original 
jurisdiction consideration of the evidence, which evidence is 
accepted for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2008).   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The medical evidence of record reflects that it is at 
least as likely as not that bilateral hearing loss is related 
to service. 

3.  The medical evidence of record reflects that it is at 
least as likely as not that tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  

2.  Resolving all reasonable doubt in the veteran's favor, 
tinnitus was incurred as a result of active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).


Background

The veteran's occupation in service involved helicopter 
maintenance, which he claims involved exposure to acoustical 
trauma without proper hearing protection.  He was also 
involved in a helicopter crash in service, at which time he 
injured his back and also advances that he could have struck 
his head; there were no medical references to hearing loss 
and/or tinnitus in association with that incident.  Service 
treatment records are silent as to complaints, findings, 
treatment or diagnoses relating to hearing loss and/or 
tinnitus.  

At his hearing before the RO in July 2006, the veteran 
claimed that he experienced ringing in his ears in service 
but simply got used to it.  In July 2008, he testified that 
his tinnitus began shortly after service.  Lay statements 
support that the veteran had hearing difficulty and tinnitus 
during service.

The veteran was afforded a VA examination in December 2004, 
which produced diagnosis of bilateral normal to profound 
sensorineural hearing loss and intermittent tinnitus.  A 
physician conducted a physical examination and reviewed the 
claims file, noting the veteran's reported history of hearing 
loss and tinnitus extending back into his military service.  
The veteran reported no family history of hearing loss.  The 
examiner reported that the veteran worked as a picture framer 
after service and used a table saw and other power tools 
without hearing protection.  He also reported that the 
veteran's hearing loss was not typical for noise induced 
hearing loss, as he had loss of hearing in all frequencies, 
worse in the higher frequencies.  The examiner concluded that 
hearing loss and tinnitus were less likely related to 
service.  

At his hearing before the RO, the veteran disputed that he 
had ever worked around power tools and that his employment as 
a picture framer only required use of a chopper tool.  He 
denied post service acoustical trauma as he was engaged in 
office type employment.

The veteran submitted two statements from a private ear, nose 
and throat physician, one dated in July 2006 and one dated in 
November 2006.  That examiner reported having reviewed the VA 
claims folder and, noted the veteran's reported acoustic 
trauma in service as well as the absence of any thing else in 
his history that would explain the veteran's hearing loss.  
That examiner concluded that the veteran's military related 
noise exposure played a significant role in the causation of 
the veteran's hearing loss and tinnitus.  

At his hearing before the undersigned, the veteran reiterated 
that he had made his claims file available to his private 
physician for review.

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

The Board has carefully considered the evidence.  On the one 
hand, service treatment records are silent as to complaints, 
findings, treatment or diagnoses relating to hearing loss 
and/or tinnitus and a VA physician has opined that his 
claimed disorders are unrelated to service and even that the 
manifestations of his hearing loss are not typical for noise 
induced hearing loss.

On the other hand, the veteran has disputed portions of the 
VA examination as relates to post service exposure to 
acoustical trauma, and a private ear, nose and throat 
physician has associated the claimed disorders to service.  

The Board accepts that the claims file has been reviewed by 
both the VA and the private physicians and that the VA 
physician and private physician possess comparable 
credentials.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Under the circumstances, the Board considers the evidence as 
to the relationship between the claimed disorders and 
military service is in equipoise.  Consequently, the veteran 
must be afforded the benefit of the doubt.  38 U.S.C.A. § 
5107(b).  Therefore, the Board finds that the evidence 
supports the grant of service connection for tinnitus and 
bilateral hearing loss. 

ORDER

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is granted.  



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


